EXHIBIT 10T

COGNEX CORPORATION

AMENDMENT TO EMPLOYMENT AGREEMENT WITH ROBERT WILLETT

November 14, 2008

Robert Willett

c/o Cognex Corporation One Vision Drive Natick, MA 01760

Dear Mr. Willett:

Reference is made to that certain Employment Agreement, dated as of June 17,
2008 (the “Agreement”), between you and Cognex Corporation, a Massachusetts
corporation (the “Company”). This letter is intended to document the desire of
both parties to amend the Agreement in order to reflect the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.

By signing below, you hereby agree with the Company that Section 3 of the
Agreement be amended by adding the following to the end of the fourth bullet
point -Relocation Assistance: “Such reimbursement shall be made on or before the
last day of the taxable year following the taxable year in which such relocation
expenses are incurred.” Except as amended by this letter agreement, the terms of
the Agreement shall otherwise remain in full force and effect.

Please acknowledge your agreement with the foregoing by signing below in the
designated space.

 

Sincerely, COGNEX CORPORATION   By:  

/s/ Robert J. Shillman

  Robert J. Shillman   Chairman, President and CEO

 

Acknowledged and agreed to:

/s/ Robert Willett

Robert Willett Date: November 14, 2008